



SILVER BAY REALTY TRUST CORP.
RESTATED 2012 EQUITY INCENTIVE PLAN
1.PURPOSE. The Plan is intended to provide incentives to key personnel,
employees, officers, directors, advisors, consultants and others expected to
provide significant services to the Company and its subsidiaries, including the
personnel, employees, officers and directors of the other Participating
Companies, to encourage a proprietary interest in the Company, to encourage such
key personnel to remain in the service of the Company and the other
Participating Companies, to attract new personnel with outstanding
qualifications, and to afford additional incentive to others to increase their
efforts in providing significant services to the Company and the other
Participating Companies. In furtherance thereof, the Plan permits awards of
equity‑based incentives to key personnel, employees, officers and directors of,
and certain other providers of services to, the Company or any other
Participating Company.
2.    DEFINITIONS. As used in this Plan, the following definitions apply:
“Act” shall mean the Securities Act of 1933, as amended.
“Agreement” shall mean a written or electronic agreement entered into between
the Company and a Grantee pursuant to the Plan.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean, unless otherwise provided in the Grantee’s Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, the Subsidiaries, or any of
their respective affiliates, (iii) the commission of a felony or a crime of
moral turpitude, or any crime involving the Company, the Subsidiaries, or any of
their respective affiliates, (iv) fraud, misappropriation, embezzlement or
material or repeated insubordination, (v) a material breach of or engagement
(including failure to engage) in conduct defined as "cause" or a term of similar
import under the Grantee’s employment agreement (if any) with the Company, the
Subsidiaries, or any of their respective affiliates (other than a termination of
employment by the Grantee), or (vi) any illegal act detrimental to the Company,
the Subsidiaries, or any of their respective affiliates, all as determined by
the Committee.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
“Committee” shall mean the Compensation Committee of the Company as appointed by
the Board in accordance with Section 4 of the Plan; provided, however, that the
Committee shall at all times consist solely of persons who, at the time of their
appointment, each qualify as a “Non‑Employee Director” under Rule 16b‑3(b)(3)(i)
promulgated under the Exchange Act and, to the extent that relief from the
limitation of Section 162(m) of the Code is sought, as an “Outside Director”
under Section 1.162‑27(e)(3)(i) of the Treasury Regulations.
“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.
“Company” shall mean Silver Bay Realty Trust Corp., a Maryland corporation.
“DER” shall mean a right awarded under Section 12 of the Plan to receive (or
have credited) the equivalent value (in cash or Shares) of dividends paid on
Common Stock.







--------------------------------------------------------------------------------





“Disability” shall mean, unless otherwise provided by the Committee in the
Grantee’s Agreement, the occurrence of an event which would entitle the Grantee
to the payment of disability income under an approved long‑term disability
income plan of a Participating Company or a long‑term disability as determined
by the Committee in its absolute discretion pursuant to any other standard as
may be adopted by the Committee. Notwithstanding the foregoing, no circumstances
or condition shall constitute a Disability to the extent that, if it were, a 20%
tax would be imposed under Section 409A of the Code; provided that, in such a
case, the event or condition shall continue to constitute a Disability to the
maximum extent possible (e.g., if applicable, in respect of vesting without an
acceleration of distribution) without causing the imposition of such 20% tax.
“Eligible Persons” shall mean officers, directors, advisors, personnel,
consultants and employees of the Participating Companies and other persons
expected to provide significant services (of a type expressly approved by the
Committee as covered services for these purposes) to one or more of the
Participating Companies.
“Employee” shall mean an individual, including an officer of a Participating
Company, who is employed (within the meaning of Code Section 3401 and the
regulations thereunder) by the Participating Company.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exercise Price” shall mean the price per Share of Common Stock, determined by
the Board or the Committee, at which an Option may be exercised.
“Fair Market Value” shall mean the value of one share of Common Stock,
determined as follows:
(i)
If the Shares are then listed on a national stock exchange, the closing sales
price per Share on the exchange for the last preceding date on which there was a
sale of Shares on such exchange, as determined by the Committee.

(ii)
If the Shares are not then listed on a national stock exchange but are then
traded on an over‑the‑counter market, the average of the closing bid and asked
prices for the Shares in such over‑the‑counter market for the last preceding
date on which there was a sale of such Shares in such market, as determined by
the Committee.

(iii)
If neither (i) nor (ii) applies, such value as the Committee in its discretion
may in good faith determine. Notwithstanding the foregoing, where the Shares are
listed or traded, the Committee may make discretionary determinations in good
faith where the Shares have not been traded for 10 trading days.

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with Treasury
Regulation 1.409A-1(b)(iv).
“Good Reason” shall mean any material diminution of the Grantee’s position,
authority, duties or responsibilities (including the assignment of duties
materially inconsistent with the Grantee’s position), a material reduction in
salary or in the Grantee’s aggregate bonus and incentive opportunities, or
relocation Grantee’s principal work site by more than 30 miles.


2



--------------------------------------------------------------------------------





“Grant” shall mean the issuance of an Incentive Stock Option, Non‑qualified
Stock Option, Restricted Stock, Restricted Stock Units, Phantom Share, DER, or
other equity‑based grant as contemplated herein or any combination thereof as
applicable to an Eligible Person. The Committee will determine the eligibility
of personnel, employees, officers, directors and others expected to provide
significant services to the Participating Companies based on, among other
factors, the position and responsibilities of such individuals, the nature and
value to the Participating Company of such individuals’ accomplishments and
potential contribution to the success of the Participating Company whether
directly or through its subsidiaries.
“Grantee” shall mean an Eligible Person to whom Options, Restricted Stock,
Restricted Stock Units, Phantom Shares, DERs or other equity-based awards are
granted hereunder.
“Incentive Stock Option” shall mean an Option of the type described in
Section 422(b) of the Code issued to an Employee of (i) the Company, or (ii) a
“subsidiary corporation” or a “parent corporation” as defined in Section 424(f)
of the Code.
“Non‑qualified Stock Option” shall mean an Option not described in
Section 422(b) of the Code.
“Option” shall mean any option, whether an Incentive Stock Option or a
Non‑qualified Stock Option, to purchase, at a price and for the term fixed by
the Committee in accordance with the Plan, and subject to such other limitations
and restrictions in the Plan and the applicable Agreement, a number of Shares
determined by the Committee.
“Optionee” shall mean any Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.
“Participating Companies” shall mean the Company, the Subsidiaries, and any of
their respective affiliates, including any of the Company’s joint venture
affiliates, which with the consent of the Board participates in the Plan.
“Phantom Share” shall mean a right, pursuant to the Plan, of the Grantee to
payment of the Phantom Share Value.
“Phantom Share Value,” per Phantom Share, shall mean the Fair Market Value of a
Share or, if so provided by the Committee, such Fair Market Value to the extent
in excess of a base value established by the Committee at the time of grant.
“Plan” shall mean the Company’s Restated 2012 Equity Incentive Plan, as set
forth herein, and as the same may from time to time be amended.
“Purchase Price” shall mean the Exercise Price times the number of Shares with
respect to which an Option is exercised.
“Restricted Stock” shall mean an award of Shares that are subject to
restrictions hereunder.
“Restricted Stock Unit” shall mean a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
“Retirement” shall mean, unless otherwise provided by the Committee in the
Grantee’s Agreement, the Termination of Service (other than for Cause) of a
Grantee:


3



--------------------------------------------------------------------------------





(i)
on or after the Grantee’s attainment of age 65;

(ii)
on or after the Grantee’s attainment of age 55 with five consecutive years of
service with the Participating Companies; or

(iii)
as determined by the Committee in its absolute discretion pursuant to such other
standard as may be adopted by the Committee.

“Shares” shall mean shares of Common Stock of the Company, adjusted in
accordance with Section 16 of the Plan (if applicable).
“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity at least 50% of the economic interest in the equity of which is
owned, directly or indirectly, by the Company or by another subsidiary.
“Substitute Award” means a Grant made upon the assumption of, or in substitution
or exchange for, outstanding awards granted by a company or other entity
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.
“Successors of the Optionee” shall mean the legal representative of the estate
of a deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.
“Termination of Service” shall mean the time when the employee‑employer
relationship or directorship, or other service relationship (sufficient to
constitute service as an Eligible Person), between the Grantee and the
Participating Companies is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge, death
or Retirement; provided, however, Termination of Service shall not include a
termination where there is a simultaneous continuation of service of the Grantee
(sufficient to constitute service as an Eligible Person) for a Participating
Company. The Committee, in its absolute discretion, shall determine the effects
of all matters and questions relating to Termination of Service, including, but
not limited to, the question of whether any Termination of Service was for Cause
and all questions of whether particular leaves of absence constitute
Terminations of Service. For this purpose, the service relationship shall be
treated as continuing intact while the Grantee is on military leave, sick leave
or other bona fide leave of absence (to be determined in the discretion of the
Committee). Notwithstanding the foregoing, with respect to any Grant that is
subject to Section 409A of the Code, Termination of Service shall be interpreted
as "separation from service" within the meaning of Section 409A of the Code and
Treasury Regulation 1.409A-1(h).
3.    EFFECTIVE DATE. The Plan was originally adopted as the Silver Bay Realty
Trust Corp. 2012 Equity Incentive Plan, with an original effective date of
December 4, 2012. The Plan as restated herein, including the increase in the
number of Shares available for issuance, was approved by the Board on February
9, 2016, subject to approval of the stockholders at their next annual meeting.
If this Plan as restated is not approved by the stockholders in accordance with
Maryland law at the next annual meeting, the Plan as restated shall be void, but
the Plan as in existence before its restatement shall remain in effect. The Plan
shall remain available for the grant of awards until all Shares available for
grant have been awarded and all awards have been settled. Notwithstanding the
foregoing, the Plan may be terminated at such earlier time as the Board may
determine. Termination of the Plan will not affect the rights and obligations of
the Grantees and the Company arising under Grants theretofore made and then in
effect.


4



--------------------------------------------------------------------------------





4.    ADMINISTRATION.
(a)    Membership on Committee. The Plan shall be administered by the Committee
appointed by the Board. If no Committee is designated by the Board to act for
those purposes, the full Board shall have the rights and responsibilities of the
Committee hereunder and under the Agreements. The Committee or the Board may
delegate certain responsibilities under the Plan, including the authority to
make Grants under the Plan other than to executive officers and members of the
Board of Directors of the Company to a committee or committees of one or more
members of the Board, and the term "Committee" shall apply to any such committee
to which such authority has been delegated, provided, however, that committee or
committees to which authority is delegated under this provision need not consist
solely of persons who, at the time of their appointment, each qualified as a
“Non-Employee Director” under Rule 16b 3(b)(3)(i) promulgated under the Exchange
Act.
(b)    Committee Meetings. The acts of a majority of the members present at any
meeting of the Committee at which a quorum is present, or acts approved in
writing by a majority of the entire Committee, shall be the acts of the
Committee for purposes of the Plan. If and to the extent applicable, no member
of the Committee may act as to matters under the Plan specifically relating to
such member.
(c)    Grant of Awards.
(i)
The Committee shall from time to time at its discretion select the Eligible
Persons who are to be issued Grants and determine the number and type of Grants
to be issued under any Agreement to an Eligible Person. In particular, the
Committee shall (A) determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Grants awarded hereunder (including, but not
limited to the performance goals and periods applicable to the award of Grants);
(B) determine the time or times when and the manner and condition in which each
Option shall be exercisable and the duration of the exercise period;
(C) determine or impose other conditions to the Grant or exercise of Options
under the Plan as it may deem appropriate; and (D) determine the circumstances
under which reimbursement to the Company (claw back) or any Participating
Company of any payment of cash or Shares under a Grant may be required. The
Committee may establish such rules, regulations and procedures for the
administration of the Plan as it deems appropriate (including, without
limitation, establishing rules, regulations and procedures or creation of a
sub-plan for the purpose of satisfying applicable foreign laws, for qualifying
for favorable tax treatment under applicable foreign laws or facilitating
compliances with foreign laws), determine the extent, if any, to which Options,
Phantom Shares, Shares (whether or not Shares of Restricted Stock), Restricted
Stock Units, DERs or other equity-based awards shall be forfeited (whether or
not such forfeiture is expressly contemplated hereunder), and take any other
actions and make any other determinations or decisions that it deems necessary
or appropriate in connection with the Plan or the administration or
interpretation thereof. The Committee shall also cause each Option to be
designated as an Incentive Stock Option or a Non‑qualified Stock Option, except
that no Incentive Stock Options may be granted to an Eligible Person who is not
an Employee of the Company or a “subsidiary corporation” or a “parent
corporation” as defined in Section 424(f) of the Code. The Grantee shall take
whatever additional actions and execute whatever additional documents the
Committee may in its reasonable judgment deem necessary or advisable in order to
carry or effect one or more of the obligations or restrictions imposed on the
Grantee pursuant to the provisions of the Plan and the Agreement.



5



--------------------------------------------------------------------------------





DERs will be exercisable separately or together with Options, and paid in cash
or other consideration at such times and in accordance with such rules, as the
Committee shall determine in its discretion. Unless expressly provided
hereunder, the Committee, with respect to any Grant, may exercise its discretion
hereunder at the time of the award or thereafter. The Committee shall have the
right and responsibility to interpret the Plan and the interpretation and
construction by the Committee of any provision of the Plan or of any Grant
thereunder, including, without limitation, in the event of a dispute, shall be
final and binding on all Grantees and other persons to the maximum extent
permitted by law. Without limiting the generality of Section 24, no member of
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Grant hereunder.
(ii)
Notwithstanding clause (i) of this Section 4(c), any award under the Plan to an
Eligible Person who is a member of the Committee shall be made by the full
Board, but for these purposes the directors of the Corporation who are on the
Committee shall be required to be recused in respect of such awards and shall
not be permitted to vote.

(d)    Awards.
(i)
Agreements. Grants to Eligible Persons shall be evidenced by written Agreements
in such form as the Committee shall from time to time determine. Such Agreements
shall comply with and be subject to the terms and conditions set forth below.

(ii)
Number of Shares. Each Grant issued to an Eligible Person shall state the number
of Shares to which it pertains or which otherwise underlie the Grant and shall
provide for the adjustment thereof in accordance with the provisions of
Section 16 hereof.

(iii)
Grants. Subject to the terms and conditions of the Plan and consistent with the
Company’s intention for the Committee to exercise the greatest permissible
flexibility under Rule 16b‑3 under the Exchange Act in awarding Grants, the
Committee shall have the power:

(1)
to determine from time to time the Grants to be issued to Eligible Persons under
the Plan and to prescribe the terms and provisions (which need not be identical)
of Grants issued under the Plan to such persons;

(2)
to construe and interpret the Plan and the Grants thereunder and to establish,
amend and revoke the rules, regulations and procedures established for the
administration of the Plan. In this connection, the Committee may correct any
defect or supply any omission, or reconcile any inconsistency in the Plan, in
any Agreement, or in any related agreements, in the manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective. All
decisions and determinations by the Committee in the exercise of this power
shall be final and binding upon the Participating Companies and the Grantees;





6



--------------------------------------------------------------------------------





(3)
to amend any outstanding Grant, subject to Section 19, and to accelerate or
extend the vesting or exercisability of any Grant (in compliance with Section
409A of the Code, as applicable) and to waive conditions or restrictions on any
Grants, to the extent it shall deem appropriate; and

(4)
generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to promote the best interests of the Company with respect
to the Plan.

5.    PARTICIPATION.
(a)    Eligibility. Only Eligible Persons shall be eligible to receive Grants
under the Plan.
(b)    Limitation of Ownership. No Grants shall be issued under the Plan to any
person who after such Grant would beneficially own more than 9.8% by value or
number of shares, whichever is more restrictive, of the outstanding shares of
Common Stock of the Company, or 9.8% by value or number of shares, whichever is
more restrictive, of the outstanding capital stock of the Company, unless the
foregoing restriction is expressly and specifically waived by action of the
independent directors of the Board.
(c)    Stock Ownership. For purposes of Section 5(b) above, in determining stock
ownership a Grantee shall be considered as owning the stock owned, directly or
indirectly, by or for his brothers, sisters, spouses, ancestors and lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries. Stock with respect to
which any person holds an Option shall be considered to be owned by such person.
(d)    Outstanding Stock. For purposes of Section 5(b) above, “outstanding
shares” shall include all stock actually issued and outstanding immediately
after the issue of the Grant to the Grantee. With respect to the stock ownership
of any Grantee, “outstanding shares” shall include shares authorized for issue
under outstanding Options and/or Restricted Stock Units held by such Grantee,
but not Options or Restricted Stock Units held by any other person.
6.    STOCK.
(a)    Maximum Shares Available. Subject to adjustments pursuant to Section 16,
Grants with respect to an aggregate of no more than 2,421,053 Shares may be
granted under the Plan (all of which may be issued as Options, including as
Incentive Stock Options). In determining the number of Shares to be counted
against this share reserve in connection with any Award, the following rules
shall apply:
(i)
Shares subject to any Grants shall be counted against the share reserve as one
Share for every one Share granted.

(ii)
Where the number of Shares subject to a Grant is variable on the Grant Date, the
number of Shares to be counted against the share reserve prior to the settlement
of the Grant shall be the maximum number of Shares that could be received under
that particular Grant.

(iii)
Substitute Awards shall not be counted against the share reserve, nor shall they
reduce the Shares authorized for grant to a Grantee in any thirty-six month
period.



7



--------------------------------------------------------------------------------





(b)    Subject to adjustments pursuant to Section 16, in the case of Grants
intended to qualify for relief from the limitations of Section 162(m) of the
Code, (i) the maximum number of Shares with respect to which any Options may be
granted in any three year period to any Grantee shall not exceed 500,000, and
(ii) the maximum number of Shares that may underlie Grants, other than Grants of
Options, in any three year period to any Grantee shall not exceed 500,000.
(c)    Effect of Forfeitures and Other Actions. Notwithstanding Section 6(a),
the following Shares shall become available for Grants under this Plan and the
total number of Shares available for grant under Section 6(a) shall be
correspondingly increased: (i) Shares that have been granted as Restricted Stock
or that have been reserved for distribution in payment for Options, Restricted
Stock Units or Phantom Shares but are later forfeited or for any other reason
are not payable under the Plan; (ii) Shares as to which an Option is granted
under the Plan that remains unexercised at the expiration, forfeiture or other
termination of such Option; and (iii) Shares subject to awards that are settled
in cash. The following Shares shall not, however, again become available for
Grants or increase the number of Shares available for grant under Section 6(a):
(i) Shares tendered by the Grantee or withheld by the Company in payment of the
purchase price of an option issued under this Plan; (ii) Shares tendered by the
Grantee or withheld by the Company to satisfy any tax withholding obligation
with respect to a Grant; (iii) Shares repurchased by the Company with proceeds
received from the exercise of an option issued under this Plan; and (iv) Shares
not issued to a Grantee on settlement under Section 7(i).
(d)    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Grants under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Grants using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or a member of the Board prior to such acquisition or combination.
(e)    Limit on Awards to Independent Directors. Notwithstanding any other
provision of the Plan to the contrary, the aggregate grant date fair value
(computed as of the grant date in accordance with applicable financial
accounting rules) of all Grants made to any single independent director during
any single fiscal year shall not exceed $150,000.
(f)    Other Matters. Shares of Common Stock issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or
previously issued Shares under the Plan. The certificates for Shares issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement, or as the
Committee may otherwise deem appropriate.
7.    TERMS AND CONDITIONS OF OPTIONS.
(a)    Each Agreement with an Eligible Person shall state the Exercise Price.
The Exercise Price for any Option shall not be less than the Fair Market Value
on the date of Grant, except in the case of Substitute Awards.


8



--------------------------------------------------------------------------------





(b)    Medium and Time of Payment. Except as may otherwise be provided below,
the Purchase Price for each Option granted to an Eligible Person shall be
payable in full in United States dollars upon the exercise of the Option. In the
event the Company determines that it is required to withhold taxes as a result
of the exercise of an Option, as a condition to the exercise thereof, an
Employee may be required to make arrangements satisfactory to the Company to
enable it to satisfy such withholding requirements in accordance with
Section 21. If the applicable Agreement so provides, or the Committee otherwise
so permits, the Purchase Price may be paid in one or a combination of the
following:
(i)
by a certified or bank cashier’s check;

(ii)
by the surrender of shares of Common Stock in good form for transfer, owned by
the person exercising the Option and having a Fair Market Value on the date of
exercise equal to the Purchase Price, or in any combination of cash and shares
of Common Stock, as long as the sum of the cash so paid and the Fair Market
Value of the shares of Common Stock so surrendered equals the Purchase Price;

(iii)
by cancellation of indebtedness owed by the Company to the Grantee;

(iv)
subject to Section 18(e), by a loan or extension of credit from the Company
evidenced by a full recourse promissory note executed by the Grantee. The
interest rate and other terms and conditions of such note shall be determined by
the Committee (in which case the Committee may require that the Grantee pledge
his or her Shares to the Company for the purpose of securing the payment of such
note, and in no event shall the stock certificate(s) representing such Shares be
released to the Grantee until such note shall have been paid in full); or

(v)
by any combination of such methods of payment or any other method acceptable to
the Committee in its discretion.

Except in the case of Options exercised by certified or bank cashier’s check,
the Committee may impose such limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option. Any fractional
shares of Common Stock resulting from a Grantee’s election that are accepted by
the Company shall in the discretion of the Committee be paid in cash.
(c)    Term and Nontransferability of Grants and Options. Each Option under this
Section 7 shall state the time or times which all or part thereof becomes
exercisable, subject to the following restrictions:
(i)
No Option shall be exercisable except by the Grantee or a transferee permitted
hereunder.



(ii)
No Option shall be exercisable more than ten (10) years after the grant thereof.



(iii)
No Option shall be granted in consideration for and shall not be conditioned
upon delivery of Shares to the Company in payment of the exercise price and/or
tax withholding obligation under any other employee stock option.



9



--------------------------------------------------------------------------------





(iv)
No Option shall be assignable or transferable, except by will or the laws of
descent and distribution of the state wherein the Grantee is domiciled at the
time of his or her death; provided, however, that the Committee may (but need
not) permit other transfers, where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Section 422(b) of the Code and (iii) is otherwise appropriate and desirable.
Such transfers must be made without consideration and only to family members (or
pursuant to a qualified domestic relations order in the event of divorce of an
Optionee) or to trusts or other entities for the benefit of family members. The
Committee may also allow transfers to nonprofit organizations exempt from tax
under Section 501(c)(3) of the Code.

(v)
No Option shall be exercisable until such time as set forth in the applicable
Agreement (but in no event after the expiration of such Grant).

(d)    Termination of Service, Other Than by Death, Retirement or Disability.
Unless otherwise provided in the applicable Agreement, upon any Termination of
Service for any reason other than his or her death, Retirement or Disability, an
Optionee shall have the right, subject to the restrictions of Section 4(c)
above, to exercise his or her Option at any time within three months after
Termination of Service, but only to the extent that, at the date of Termination
of Service, the Optionee’s right to exercise such Option had accrued pursuant to
the terms of the applicable Agreement and had not previously been exercised;
provided, however, that, unless otherwise provided in the applicable Agreement,
if there occurs a Termination of Service by a Participating Company for Cause or
a Termination of Service by the Optionee (other than on account of death,
Retirement or Disability), any Option not exercised in full prior to such
termination shall be canceled.
(e)    Death of Optionee. Unless otherwise provided in the applicable Agreement,
if the Optionee of an Option dies while an Eligible Person or within three
months after any Termination of Service other than for Cause or a Termination of
Service by the Optionee (other than on account of death, Retirement or
Disability), and has not fully exercised the Option, then the Option may be
exercised in full, subject to the restrictions of Section 4(c) above, at any
time within 12 months after the Optionee’s death, by the Successor of the
Optionee, but only to the extent that, at the date of death, the Optionee’s
right to exercise such Option had accrued and had not been forfeited pursuant to
the terms of the Agreement and had not previously been exercised.
(f)    Disability or Retirement of Optionee. Unless otherwise provided in the
Agreement, upon any Termination of Service for reason of his or her Disability
or Retirement, an Optionee shall have the right, subject to the restrictions of
Section 4(c) above, to exercise the Option at any time within 12 months after
Termination of Service, but only to the extent that, at the date of Termination
of Service, the Optionee’s right to exercise such Option had accrued pursuant to
the terms of the applicable Agreement and had not previously been exercised.
(g)    Rights as a Stockholder. An Optionee, a Successor of the Optionee, or the
holder of a DER shall have no rights as a stockholder with respect to any Shares
covered by his or her Grant until, in the case of an Optionee or a Successor of
an Optionee, the date of the issuance of a stock certificate or an appropriate
book entry for such Shares. No adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property), distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 16.
(h)    Modification and Extension of Option. Within the limitations of the Plan,
and only with respect to Options granted to Eligible Persons, the Committee may
modify or extend outstanding Options


10



--------------------------------------------------------------------------------





or accept the cancellation of outstanding Options (to the extent not previously
exercised) for the granting of new Options in substitution therefor. Except as
provided in Section 16(a), no Option granted under the Plan may be amended to
decrease the exercise price thereof, be cancelled in exchange for the grant of
any new Option with a lower exercise price or any new grant of Restricted Stock,
be repurchased by the Company or any Subsidiary, or otherwise be subject to any
action that would be treated under accounting rules or otherwise as a
“repricing” of such Option (including a cash buyout or voluntary
surrender/subsequent regrant of an underwater Option), unless such action is
first approved by the Company’s stockholders. The Committee may modify or extend
any Option granted to any Eligible Person, unless such modification, extension
or renewal would not satisfy any applicable requirements of Rule 16b‑3 under the
Exchange Act. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option previously granted.
(i)    Alternative Settlement Options. The Committee, in its discretion, may
(taking into account, without limitation, the application of Section 409A of the
Code, as the Committee may deem appropriate) also permit the Optionee to elect
to exercise an Option by receiving Shares, cash or a combination thereof, in the
discretion of the Committee, with an aggregate Fair Market Value (or, to the
extent of payment in cash, in an amount) equal to the excess of the Fair Market
Value of the Shares with respect to which the Option is being exercised over the
aggregate Purchase Price, as determined as of the day the Option is exercised.
(j)    Deferral. The Committee may establish a program (taking into account,
without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate) under which Optionees will have Phantom Shares
subject to Section 10 credited upon their exercise of Options, rather than
receiving Shares at that time.
(k)    Other Provisions. The Agreement authorized under the Plan may contain
such other provisions not inconsistent with the terms of the Plan (including,
without limitation, restrictions upon the exercise of the Option) as the
Committee shall deem advisable.
8.    SPECIAL RULES FOR INCENTIVE STOCK OPTIONS.
(a)    In the case of Incentive Stock Options granted hereunder, the aggregate
Fair Market Value (determined as of the date of the Grant thereof) of the Shares
with respect to which Incentive Stock Options become exercisable by any Optionee
for the first time during any calendar year (under the Plan and all other plans)
required to be taken into account under Section 422(d) of the Code shall not
exceed $100,000.
(b)    In the case of an individual described in Section 422(b)(6) of the Code
(relating to certain 10% owners), the Exercise Price with respect to an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of a
Share on the day the Option is granted and the term of an Incentive Stock Option
shall be no more than five years from the date of grant.
(c)    If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company thereupon has a tax‑withholding
obligation, shall pay to the Company an amount equal to any withholding tax the
Company is required to pay as a result of the disqualifying disposition.


11



--------------------------------------------------------------------------------





9.    PROVISIONS APPLICABLE TO RESTRICTED STOCK.
(a)    Vesting Periods. In connection with the grant of Restricted Stock,
whether or not Performance Goals apply thereto, the Committee shall establish
one or more vesting periods with respect to the shares of Restricted Stock
granted, the length of which shall be determined in the discretion of the
Committee. Subject to the provisions of this Section 9, the applicable Agreement
and the other provisions of the Plan, restrictions on Restricted Stock shall
lapse if the Grantee satisfies all applicable employment or other service
requirements through the end of the applicable vesting period.
(b)    Grant of Restricted Stock. Subject to the other terms of the Plan, the
Committee may, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Restricted Stock to Eligible Persons;
(ii) provide a specified purchase price for the Restricted Stock (whether or not
the payment of a purchase price is required by any state law applicable to the
Company); (iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions to the grant of Restricted Stock under
the Plan as it may deem appropriate.
(c)    Certificates.
(i)
Each Grantee of Restricted Stock shall be issued a stock certificate in respect
of Shares of Restricted Stock awarded under the Plan or an appropriate book
entry with respect to such Shares shall be made in the name of the Grantee.
Without limiting the generality of Section 6, in addition to any legend that
might otherwise be required by the Board or the Company’s charter, bylaws or
other applicable documents, the certificates for Shares of Restricted Stock
issued hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the applicable
Agreement, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to such Grant, substantially in
the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
SILVER BAY REALTY TRUST CORP. RESTATED 2012 EQUITY INCENTIVE PLAN, AND AN
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND SILVER BAY REALTY TRUST
CORP. COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF
SILVER BAY REALTY TRUST CORP. AT 3300 FERNBROOK LANE NORTH, SUITE 210, PLYMOUTH,
MN 55447.
(ii)
The Committee shall require that the stock certificates evidencing such Shares,
if any are issued, be held in custody by the Company until the restrictions
hereunder shall have lapsed and that, as a condition of any grant of Restricted
Stock, the Grantee shall have delivered a stock power, endorsed in blank,
relating to the stock covered by such Grant. If and when such restrictions so
lapse, the stock certificates, if any, shall be delivered by the Company to the
Grantee or his or her designee as provided in Section 9(d).



12



--------------------------------------------------------------------------------





(d)    Restrictions and Conditions. Unless otherwise provided by the Committee
in an Agreement, the Shares of Restricted Stock awarded pursuant to the Plan
shall be subject to the following restrictions and conditions:
(i)
Subject to the provisions of the Plan and the applicable Agreement, during a
period commencing with the date of such Grant and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished). Subject to the provisions of the
applicable Agreement and clauses (iii) and (iv) below, the period of forfeiture
with respect to Shares granted hereunder shall lapse as provided in the
applicable Agreement. Notwithstanding the foregoing, unless otherwise expressly
provided by the Committee, the period of forfeiture with respect to such Shares
shall only lapse as to whole Shares.

(ii)
Except as provided in the foregoing clause (i) or in Section 16, the Grantee
shall have, in respect of the Shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the Shares; provided,
however, that cash dividends on such Shares shall, unless otherwise provided by
the Committee in the applicable Agreement, be held by the Company (unsegregated
as a part of its general assets) until the period of forfeiture lapses (and
forfeited if the underlying Shares are forfeited), and paid over to the Grantee
as soon as practicable after such period lapses (if not forfeited). Certificates
for Shares (not subject to restrictions hereunder) shall be delivered to the
Grantee or his or her designee (or where permitted, transferee) promptly after,
and only after, the period of forfeiture shall lapse without forfeiture in
respect of such Shares of Restricted Stock.

(iii)
Termination of Service, Except by Death, Retirement or Disability. Unless
otherwise provided in the applicable Agreement, and subject to clause (iv)
below, if the Grantee has a Termination of Service for Cause or by the Grantee
for any reason other than his or her death, Retirement or Disability, during the
applicable period of forfeiture, then (A) all Restricted Stock still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount equal to
the lesser of (x) the amount paid by the Grantee for such forfeited Restricted
Stock as contemplated by Section 9(b), and (y) the Fair Market Value on the date
of termination of the forfeited Restricted Stock.

(iv)
Death, Disability or Retirement of Grantee. Unless otherwise provided in the
applicable Agreement, in the event the Grantee has a Termination of Service on
account of his or her death, Disability or Retirement, or the Grantee has a
Termination of Service by the Company for any reason other than Cause, during
the applicable period of forfeiture, then restrictions under the Plan will
immediately lapse on all Restricted Stock granted to the applicable Grantee.

10.    PROVISIONS APPLICABLE TO RESTRICTED STOCK UNITS.
(a)    Grant of Restricted Stock Units. Subject to the other terms of the Plan,
the Committee may, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the granting of Restricted


13



--------------------------------------------------------------------------------





Stock Units to Eligible Persons; and (ii)  determine or impose other conditions
to the grant of Restricted Stock Units under the Plan as it may deem appropriate
(b)    Vesting.
(i)
In connection with the grant of Restricted Stock Units, whether or not
Performance Goals apply thereto, the Committee shall establish one or more
vesting periods with respect to the Restricted Stock Units, the length of which
shall be determined in the discretion of the Committee.

(ii)
Subject to the provisions of this Section 10, the applicable Agreement and the
other provisions of the Plan, Restricted Stock Units shall vest as provided in
the applicable Agreement.

(iii)
Unless otherwise determined by the Committee in an applicable Agreement, the
Restricted Stock Units granted pursuant to the Plan shall be subject to the
following vesting conditions:

(1)
Termination of Service for Cause. Unless otherwise provided in the applicable
Agreement and subject to clause (2) below, if the Grantee has a Termination of
Service for Cause, all of the Grantee’s Restricted Stock Units shall thereupon,
and with no further action, be forfeited by the Grantee and cease to be
outstanding, and no payments shall be made with respect to such forfeited
Restricted Stock Units.

(2)
Termination of Service for Death, Disability or Retirement of Grantee or by the
Company for Any Reason Other than Cause. Unless otherwise provided in the
applicable Agreement, in the event the Grantee has a Termination of Service on
account of his or her death, Disability or Retirement, or the Grantee has a
Termination of Service by the Company for any reason other than Cause, all
outstanding Restricted Stock Units granted to such Grantee shall become
immediately vested.

(3)
Except as contemplated above, in the event that a Grantee has a Termination of
Service, any and all of the Grantee’s Restricted Stock Units which have not
vested prior to or as of such termination shall thereupon, and with no further
action, be forfeited and cease to be outstanding, and the Grantee’s vested
Restricted Stock Units shall be settled as set forth in Section 10(d).

(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Grantee will be entitled to receive a payout as determined by the
Committee. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Committee, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made upon the date(s) determined by the Committee and set forth in the
applicable Agreement. The Committee, in its sole discretion, may only settled
earned Restricted Stock Units in cash, Shares or a combination of both.
(e)    Cancellation. On the date set forth in the applicable Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.


14



--------------------------------------------------------------------------------





(f)    Other Restricted Stock Unit Provisions.
(i)
The Committee may establish a program (taking into account, without limitation,
the possible application of Section 409A of the Code, as the Committee may deem
appropriate) under which settlement of Restricted Stock Units may be deferred
for periods in addition to those otherwise contemplated by the foregoing
provisions of this Section 10.

(ii)
Rights to payments with respect to Restricted Stock Units granted under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.

11.    PROVISIONS APPLICABLE TO PHANTOM SHARES.
(a)    Grant of Phantom Shares. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Agreement: (i) authorize the Granting of Phantom Shares to Eligible Persons and
(ii) determine or impose other conditions to the grant of Phantom Shares under
the Plan as it may deem appropriate.
(b)    Term. The Committee may provide in an Agreement that any particular
Phantom Share shall expire at the end of a specified term.
(c)    Vesting.
(i)
Subject to the provisions of the applicable Agreement and Section 11(c)(ii),
Phantom Shares shall vest as provided in the applicable Agreement.

(ii)
Unless otherwise determined by the Committee in an applicable Agreement, the
Phantom Shares granted pursuant to the Plan shall be subject to the following
vesting conditions:

(1)
Termination of Service for Cause. Unless otherwise provided in the applicable
Agreement and subject to clause (2) below, if the Grantee has a Termination of
Service for Cause, all of the Grantee’s Phantom Shares (whether or not such
Phantom Shares are otherwise vested) shall thereupon, and with no further
action, be forfeited by the Grantee and cease to be outstanding, and no payments
shall be made with respect to such forfeited Phantom Shares.

(2)
Termination of Service for Death, Disability or Retirement of Grantee or by the
Company for Any Reason Other than Cause. Unless otherwise provided in the
applicable Agreement, in the event the Grantee has a Termination of Service on
account of his or her death, Disability or Retirement, or the Grantee has a
Termination of Service by the Company for any reason other than Cause, all
outstanding Phantom Shares granted to such Grantee shall become immediately
vested.



15



--------------------------------------------------------------------------------





(3)
Except as contemplated above, in the event that a Grantee has a Termination of
Service, any and all of the Grantee’s Phantom Shares which have not vested prior
to or as of such termination shall thereupon, and with no further action, be
forfeited and cease to be outstanding, and the Grantee’s vested Phantom Shares
shall be settled as set forth in Section 11(d).

(d)    Settlement of Phantom Shares.
(i)
Each vested and outstanding Phantom Share shall be settled by the transfer to
the Grantee of one Share (if the Phantom Share Value of the Phantom Share is not
calculated with a reduction for a base value at the time of the Grant);
provided, however, that, the Committee at the time of grant (or, in the
appropriate case, as determined by the Committee, thereafter) may provide that a
Phantom Share may be settled (A) in cash at the applicable Phantom Share Value,
(B) in cash or by transfer of Shares as elected by the Grantee in accordance
with procedures established by the Committee or (C) in cash or by transfer of
Shares as elected by the Company.

(ii)
Each Phantom Share shall be settled with a single‑sum payment by the Company;
provided, however, that, with respect to Phantom Shares of a Grantee which have
a common Settlement Date (as defined below), the Committee may permit the
Grantee to elect in accordance with procedures established by the Committee
(taking into account, without limitation, Section 409A of the Code, as the
Committee may deem appropriate) to receive installment payments over a period
not to exceed 10 years. If the Grantee’s Phantom Shares are paid out in
installment payments, such installment payments shall be treated as a series of
separate payments for purposes of Section 409A of the Code.

(iii)
(1)    The settlement date with respect to a Grantee is the first day of the
month to follow the Grantee’s Termination of Service (“Settlement Date”);
provided, however, that a Grantee may elect, in accordance with procedures to be
adopted by the Committee, that such Settlement Date will be deferred as elected
by the Grantee to a time permitted by the Committee under procedures to be
established by the Committee. Notwithstanding the prior sentence, all initial
elections to defer the Settlement Date shall be made in accordance with the
requirements of Section 409A of the Code. In addition, unless otherwise
determined by the Committee, any subsequent elections under this Section
11(d)(iii)(1) must, except as may otherwise be permitted under the rules
applicable under Section 409A of the Code, (A) not be effective for at least one
year after they are made, or, in the case of payments to commence at a specific
time, be made at least one year before the first scheduled payment and (B) defer
the commencement of distributions (and each affected distribution) for at least
five years.

(2)
Notwithstanding Section 11(d)(iii)(1), the Committee may provide (taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate) that distributions of Phantom Shares can be
elected at any time in those cases in which the Phantom Share Value is
determined by reference to Fair Market Value to



16



--------------------------------------------------------------------------------





the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.
(3)
Notwithstanding the foregoing, the Settlement Date, if not earlier pursuant to
this Section 11(d)(iii), is the date of the Grantee’s death.

(iv)
Notwithstanding any other provision of the Plan, a Grantee may receive any
amounts to be paid in installments as provided in Section 11(d)(ii) or deferred
by the Grantee as provided in Section 11(d)(iii) in the event of an
“Unforeseeable Emergency.” For these purposes, an “Unforeseeable Emergency,” as
determined by the Committee in its sole discretion, is a severe financial
hardship to the Grantee resulting from a sudden and unexpected illness or
accident of the Grantee or “dependent,” as defined in Section 152 of the Code
without regard to Section 152(b)(1), (b)(2) and (d)(10(B), of the Grantee, loss
of the Grantee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Grantee. The circumstances that will constitute an Unforeseeable Emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent that such hardship is or may be relieved:

(1)
through reimbursement or compensation by insurance or otherwise;

(2)
by liquidation of the Grantee’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship; or

(3)
by future cessation of the making of additional deferrals under
Sections 11(d)(ii) and 11(d)(iii).

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.
(e)    Other Phantom Share Provisions.
(i)
Rights to payments with respect to Phantom Shares granted under the Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.

(ii)
A Grantee may designate in writing, on forms to be prescribed by the Committee,
a beneficiary or beneficiaries to receive any payments payable after his or her
death and may amend or revoke such designation at any time. If no beneficiary
designation is in effect at the time of a Grantee’s death, payments hereunder
shall be made to the Grantee’s estate. If a Grantee with a vested Phantom Share
dies, such Phantom Share shall be settled and the Phantom Share Value in respect
of such Phantom Shares paid, and any payments deferred pursuant to an election
under Section 11(d)(iii) shall be accelerated and paid, as soon as practicable
(but no later than 60 days) after the date of death to such Grantee’s
beneficiary or estate, as applicable.



17



--------------------------------------------------------------------------------





(iii)
The Committee may establish a program (taking into account, without limitation,
the possible application of Section 409A of the Code, as the Committee may deem
appropriate) under which distributions with respect to Phantom Shares may be
deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 11. Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts and, if permitted by the Committee, provisions under which Grantees may
select from among hypothetical investment alternatives for such deferred amounts
in accordance with procedures established by the Committee.

(iv)
Notwithstanding any other provision of this Section 11 , any fractional Phantom
Share will be paid out in cash at the Phantom Share Value as of the Settlement
Date.

(v)
No Phantom Share shall give any Grantee any rights with respect to Shares or any
ownership interest in the Company. Except as may be provided in accordance with
Section 12, no provision of the Plan shall be interpreted to confer upon any
Grantee of a Phantom Share any voting, dividend or derivative or other similar
rights with respect to any Phantom Share.

12.    PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.
(a)    Grant of DERs. Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the Agreements, authorize
the granting of DERs to Eligible Persons based on the dividends declared on
Common Stock, to be credited as of the dividend payment dates, during the period
between the date a Grant is issued, and the date such Grant is exercised, vests
or expires, as determined by the Committee. Such DERs shall be converted to cash
or additional Shares by such formula and at such time and subject to such
limitation as may be determined by the Committee. With respect to DERs granted
with respect to Options intended to be qualified performance‑based compensation
for purposes of Section 162(m) of the Code, such DERs shall be payable during
the time that the Option is outstanding regardless of whether such Option is
exercised, but shall no longer be payable after the Option is exercised,
forfeited, or expires. If a DER is granted in respect of another Grant
hereunder, then, unless otherwise stated in the Agreement, or, in the
appropriate case, as determined by the Committee, in no event shall the DER be
in effect for a period beyond the time during which the applicable related
portion of the underlying Grant has been exercised or otherwise settled, or has
expired, been forfeited or otherwise lapsed, as applicable.
(b)    Certain Terms.
(i)
The term of a DER shall be set by the Committee in its discretion.

(ii)
Payment of the amount determined in accordance with Section 12(a) shall be in
cash, in Common Stock or a combination of the both, as determined by the
Committee at the time of grant.

(c)    Other Types of DERs. The Committee may establish a program under which
DERs of a type whether or not described in the foregoing provisions of this
Section 12 may be granted to Eligible Persons. For example, without limitation,
the Committee may grant a DER in respect of each Share subject to an Option or
with respect to a Phantom Share, which right would consist of the right (subject
to Section 12(d)) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.


18



--------------------------------------------------------------------------------





(d)    Deferral.
(i)
The Committee may (taking into account, without limitation, the possible
application of Section 409A of the Code, as the Committee may deem appropriate)
establish a program under which Grantees (i) will have Phantom Shares credited,
subject to the terms of Sections 11(d) and 11(e) as though directly applicable
with respect thereto, upon the granting of DERs, or (ii) will have payments with
respect to DERs deferred.

(ii)
The Committee may establish a program under which distributions with respect to
DERs may be deferred. Such program may include, without limitation, provisions
for the crediting of earnings and losses on unpaid amounts, and, if permitted by
the Committee, provisions under which Grantees may select from among
hypothetical investment alternatives for such deferred amounts in accordance
with procedures established by the Committee.

13.    OTHER EQUITY‑BASED AWARDS. The Board shall have the right to issue other
Grants based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of Shares based upon
certain conditions and the grant of securities convertible into Common Stock.
14.    PERFORMANCE GOALS. The Committee, in its discretion, shall in the case of
Grants (including, in particular, Grants other than Options) intended to qualify
for an exception from the limitation imposed by Section 162(m) of the Code
(“Performance‑Based Grants”) (i) establish one or more performance goals
(“Performance Goals”) as a precondition to the issue of Grants, and
(ii) provide, in connection with the establishment of the Performance Goals, for
predetermined Grants to those Grantees (who continue to meet all applicable
eligibility requirements) with respect to whom the applicable Performance Goals
are satisfied. The Performance Goals shall be based upon the criteria set forth
in Exhibit A hereto which is hereby incorporated herein by reference as though
set forth in full, and which may be updated and amended from time to time, as
appropriate, in the discretion of the Committee. The Performance Goals shall be
established in a timely fashion such that they are considered preestablished for
purposes of the rules governing performance‑based compensation under
Section 162(m) of the Code. Prior to the award of Restricted Stock, Restricted
Stock Units or other equity-based awards under a Grant with Performance Goals,
the Committee shall have certified that any applicable Performance Goals, and
other material terms of the Grant, have been satisfied. Performance Goals which
do not satisfy the foregoing provisions of this Section 14 may be established by
the Committee with respect to Grants not intended to qualify for an exception
from the limitations imposed by Section 162(m) of the Code.
15.    TERM OF PLAN. Grants may be granted pursuant to the Plan until the
expiration of 10 years from the effective date of this restated Plan.
16.    RECAPITALIZATION AND CHANGES OF CONTROL.
(a)    Subject to any required action by stockholders and to the specific
provisions of Section 17, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or a transaction similar thereto, (ii) any stock dividend, stock split, reverse
stock split, stock combination, reclassification, recapitalization or other
similar change in the capital structure of the Company, or any distribution to
holders of Common Stock other than ordinary cash dividends, shall occur or
(iii) any other


19



--------------------------------------------------------------------------------





event shall occur which in the judgment of the Committee necessitates action by
way of adjusting the terms of the outstanding Grants, then:
(i)
the maximum aggregate number of Shares which may be made subject to Options and
DERs under the Plan, the maximum aggregate number and kind of Shares of
Restricted Stock and Restricted Stock Units that may be granted under the Plan,
the maximum aggregate number of Phantom Shares and other Grants which may be
granted under the Plan may be appropriately adjusted by the Committee in its
discretion; and

(ii)
the Committee shall take any such action as in its discretion shall be necessary
to maintain each Grantees’ rights hereunder (including under their applicable
Agreements) so that they are, in their respective Options, Phantom Shares and
DERs (and, as appropriate, other Grants under Section 13), substantially
proportionate to the rights existing in such Options, Phantom Shares and DERs
(and other Grants under Section 13) prior to such event, including, without
limitation, adjustments in (A) the number of Options, Phantom Shares and DERs
(and other Grants under Section 13) granted, (B) the number and kind of shares
or other property to be distributed in respect of Options, Phantom Shares and
DERs (and other Grants under Section 13, as applicable, (C) the Exercise Price,
Purchase Price and Phantom Share Value, and (D) performance‑based criteria
established in connection with Grants (to the extent consistent with
Section 162(m) of the Code, as applicable); provided that, in the discretion of
the Committee, the foregoing clause (D) may also be applied in the case of any
event relating to a Subsidiary if the event would have been covered under this
Section 16(a) had the event related to the Company.

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Grants, the number of Shares (or units) available under Section 6
above shall be increased or decreased, as the case may be, proportionately.
(b)    Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock
pursuant to this Section 16 shall be subject to the restrictions and
requirements imposed by Section 9, including depositing the certificates
therefor with the Company together with a stock power and bearing a legend as
provided in Section 9(c)(i).
(c)    If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 9(d) may be required to deposit with
the successor corporation the certificates or book entry shares for the stock or
securities or the other property that the Grantee is entitled to receive by
reason of ownership of Restricted Stock in a manner consistent with
Section 9(c)(ii), and such stock, securities or other property shall become
subject to the restrictions and requirements imposed by Section 9(d), and the
certificates therefor or other evidence thereof shall bear a legend similar in
form and substance to the legend set forth in Section 9(c)(i).
(d)    The judgment of the Committee with respect to any matter referred to in
this Section 16 shall be conclusive and binding upon each Grantee without the
need for any amendment to the Plan.
(e)    Subject to any required action by stockholders, if the Company is the
surviving corporation in any merger or consolidation, the rights under any
outstanding Grant shall pertain and apply to the securities to which a holder of
the number of Shares subject to the Grant would have been entitled. In the event
of a merger or consolidation in which the Company is not the surviving
corporation, the date of exercisability


20



--------------------------------------------------------------------------------





of each outstanding Option and settling of each Phantom Share or, as applicable,
other Grant under Section 13, shall be accelerated to a date prior to such
merger or consolidation, unless the Grants are assumed by the successor to the
Company in connection with the merger or consolidation.
(f)    To the extent that the foregoing adjustment related to securities of the
Company, such adjustments shall be made by the Committee, whose determination
shall be conclusive and binding on all persons.
(g)    Except as expressly provided in this Section 16 , a Grantee shall have no
rights by reason of subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin‑off of assets or stock of another
corporation, and any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to a Grant or the Exercise Price of Shares subject to an Option.
(h)    Grants made pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business assets.
(i)    Unless otherwise provided in the Agreement, upon the occurrence of a
Change of Control:
(i)
The Committee as constituted immediately before the Change of Control may make
such adjustments as it, in its discretion, determines are necessary or
appropriate in light of the Change of Control (including, without limitation,
one or more of the substitution of stock other than stock of the Company as the
stock optioned hereunder, the acceleration of the exercisability of the Options
and the settling in cash or Shares of each Phantom Share, Option or other
Grant). Such changes may apply to any Grantee including but not limited to such
Grantees whose employment is terminated by the Company without Cause or by the
Grantee for Good Reason within twenty-four (24) months of the Change of Control,
provided that the Committee determines that such adjustments do not have a
substantial adverse economic impact on the Grantee as determined at the time of
the adjustments.

(ii)
All restrictions and conditions on each DER shall automatically lapse and all
Grants under the Plan shall be deemed fully vested with respect to such Grantees
whose employment is terminated by the Company without Cause or by the Grantee
for Good Reason within twenty-four (24) months of the Change of Control.

(iii)
Notwithstanding the provisions of Section 11 (taking into account, without
limitation, the application of Section 409A of the Code, as the Committee may
deem appropriate), the Settlement Date for Phantom Shares shall be the date of
such Change of Control and all amounts due with respect to Phantom Shares to a
Grantee hereunder shall be paid as soon as practicable (but in no event more
than 30 days) after such Change of Control, unless such Grantee elects otherwise
in accordance with procedures established by the Committee.

(j)    “Change of Control” shall mean the occurrence of any one of the following
events:


21



--------------------------------------------------------------------------------





(i)
any “person,” including a “group,” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding the Company, any entity controlling,
controlled by or under common control with the Company, any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any such entity, and, with respect to any particular
Eligible Employee, the Eligible Employee and any “group,” (as such term is used
in Section 13(d)(3) of the Exchange Act) of which the Eligible Employee is a
member), is or becomes the “beneficial owner,” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Shares; or

(ii)
members of the Board at the beginning of any consecutive 12-calendar-month
period (the “Incumbent Directors”) cease for any reason other than due to death
to constitute at least a majority of the members of the Board; provided that any
Director whose election, or nomination for election by the Company’s
stockholders, was approved or ratified by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director; provided, however, that any individual whose initial assumption of
office occurs as a result of either an actual or threatened contested election
seeking the election of such nominee in which the number of nominees exceeds the
number of directors to be elected shall not be an Incumbent Director unless the
Incumbent Directors designate such person as an Incumbent Director; or

(iii)
there shall occur (A) any reorganization, recapitalization, consolidation or
merger of the Company or any Subsidiary where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate 50% or more of the voting securities of the corporation issuing
cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or
(C) any plan or proposal for the liquidation or dissolution of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 50% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 50% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of this
subsection (j).
17.    EFFECT OF CERTAIN TRANSACTIONS. In the case of (i) the dissolution or
liquidation of the Company, (ii) a merger, consolidation, reorganization or
other business combination in which the Company


22



--------------------------------------------------------------------------------





is acquired by another entity or in which the Company is not the surviving
entity, or (iii) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions contemplated or arranged by any party as a single
plan) of all or substantially all of the assets of the Company, the Plan and the
Grants issued hereunder shall terminate upon the effectiveness of any such
transaction or event, unless provision is made in connection with such
transaction (A) for the assumption of Grants theretofore granted, (B) the
substitution for such Grants of new Grants, by the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and the
per share exercise prices, as provided in Section 16 or (C) such other
adjustments to the Grants as the Committee determines to make under Section
16(i). In the event of such termination, all outstanding Options and Grants
shall be exercisable in full for at least ten days prior to the date of such
termination whether or not otherwise exercisable during such period.
18.    SECURITIES LAW REQUIREMENTS.
(a)    Legality of Issuance. The issuance of any Shares pursuant to Grants under
the Plan and the issuance of any Grant shall be contingent upon the following:
(i)
the obligation of the Company to sell Shares with respect to Grants issued under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Committee;

(ii)
the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to stock options; and

(iii)
each grant of Options, Restricted Stock, Restricted Stock Units, Phantom Shares
(or issuance of Shares in respect thereof) or DERs (or issuance of Shares in
respect thereof), or other Grant under Section 13 (or issuance of Shares in
respect thereof), is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Restricted Stock Units, Phantom Shares, DERs, other Grants or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Grant made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.

(b)    Restrictions on Transfer. Regardless of whether the offering and sale of
Shares under the Plan has been registered under the Act or has been registered
or qualified under the securities laws of any state, the Company may impose
restrictions on the sale, pledge or other transfer of such Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Company and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with good practices, the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Shares under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Grantee shall be required to represent that such Shares are being acquired
for investment, and not with a view to the sale or distribution thereof, and to
make such other representations as are deemed necessary or appropriate by the
Company and its counsel. Any determination by the Company


23



--------------------------------------------------------------------------------





and its counsel in connection with any of the matters set forth in this
Section 18 shall be conclusive and binding on all persons. Without limiting the
generality of Section 6, stock certificates evidencing Shares acquired under the
Plan pursuant to an unregistered transaction shall bear a restrictive legend,
substantially in the following form, and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:
“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”
(c)    Registration or Qualification of Securities. The Company may, but shall
not be obligated to, register or qualify the issuance of Grants and/or the sale
of Shares under the Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Shares under the Plan to comply with any law.
(d)    Exchange of Certificates. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares sold under
the Plan is no longer required, the holder of such certificate shall be entitled
to exchange such certificate for a certificate representing the same number of
Shares but lacking such legend.
(e)    Certain Loans. Notwithstanding any other provision of the Plan, the
Company shall not be required to take or permit any action under the Plan or any
Agreement which, in the good‑faith determination of the Company, would result in
a material risk of a violation by the Company of Section 13(k) of the Exchange
Act.
19.    AMENDMENT OF THE PLAN. The Board may from time to time, with respect to
any Shares at the time not subject to Grants, suspend or discontinue the Plan or
revise or amend it in any respect whatsoever. The Board may amend the Plan as it
shall deem advisable, except that no amendment may adversely affect a Grantee
with respect to Grants previously granted unless such amendments are in
connection with compliance with applicable laws; provided, however, that the
Plan may not be amended without stockholder approval (a) to increase the total
number of Shares that may be subject to Awards set forth in Section 6 (other
than through an adjustment as provided otherwise in the Plan), (b) to change the
class of Eligible Persons, (c) to provide for the cancellation of any
outstanding awards under the Plan having an exercise price per Share greater
than the then Fair Market Value of a Share ( “Underwater Awards” ) and the grant
in substitution therefor of new awards having a lower exercise price, other new
awards or payments in cash, (d) to reprice any awards under the Plan, including
Underwater Awards, or to take any other action precluded under Section 7(h) from
being taken without shareholder approval.
20.    APPLICATION OF FUNDS. The proceeds received by the Company from the sale
of Common Stock pursuant to the exercise of an Option, the sale of Restricted
Stock or in connection with other Grants under the Plan will be used for general
corporate purposes.
21.    TAX WITHHOLDING. Each Grantee shall, no later than the date as of which
the value of any Grant first becomes includable in the gross income of the
Grantee for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any federal, state
or local taxes of any kind that are required by law to be withheld with respect
to such income. A Grantee may elect to have such tax withholding satisfied, in
whole or in part, (i) by authorizing the Company to


24



--------------------------------------------------------------------------------





withhold a number of Shares to be issued pursuant to a Grant equal to the Fair
Market Value as of the date withholding is effected that would satisfy the
minimum statutory withholding amount due (or such additional amount permitted by
the Committee as will not adversely affect the accounting treatment of the
Grant), (ii) by transferring to the Company Shares owned by the Grantee with a
Fair Market Value equal to the amount of the required minimum statutory
withholding tax (or such additional amount permitted by the Committee as will
not adversely affect the accounting treatment of the Grant), or (iii) in the
case of a Grantee who is an Employee of the Company at the time such withholding
is effected, by withholding from the Grantee’s cash compensation.
Notwithstanding anything contained in the Plan to the contrary, the Grantee’s
satisfaction of any tax‑withholding requirements imposed by the Committee shall
be a condition precedent to the Company’s obligation as may otherwise be
provided hereunder to provide Shares to the Grantee, and the failure of the
Grantee to satisfy such requirements with respect to a Grant shall cause such
Grant to be forfeited.
22.    NOTICES. All notices under the Plan shall be in writing, and if to the
Company, Board or Committee, shall be delivered to the Committee or mailed to
the Company's principal office, addressed to the attention of the Committee; and
if to the Grantee, shall be delivered personally or mailed to the Grantee at the
address appearing in the records of the Participating Company. Such addresses
may be changed at any time by written notice to the other party given in
accordance with this Section 22.
23.    RIGHTS TO EMPLOYMENT OR OTHER SERVICE. Nothing in the Plan or in any
Grant issued pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Participating Company (if
applicable) or interfere in any way with the right of the Participating Company
and its stockholders to terminate the individual’s employment or other service
at any time.
24.    EXCULPATION AND INDEMNIFICATION. To the maximum extent permitted by law,
the Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.
25.    FORFEITURE AND CLAWBACK. All Grants of equity-based incentives issued
pursuant to the Plan shall be subject to forfeiture as required under (a)
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and the related rules of the Securities and Exchange Commission or the
applicable listing exchange or (b) such clawback or recoupment policy as the
Board or Compensation Committee may adopt.
26.    COMPLIANCE WITH SECTION 409A OF THE CODE.
(a)    Any Agreement issued under the Plan that is subject to Section 409A of
the Code shall include such additional terms and conditions as may be required
to satisfy the requirements of Section 409A of the Code.
(b)    With respect to any Grant issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a Termination of Service, if the Grantee is determined by the
Company to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly traded
on an established securities market or otherwise, such payment or distribution
may not be made before the date which is six months after the date of
Termination of Service (but only to the extent required under Section 409A of
the Code). Any payments or distributions delayed in accordance with the prior
sentence shall be paid to the Grantee on the


25



--------------------------------------------------------------------------------





first day of the seventh month following the Grantee’s Termination of Service
(or earlier to the extent permitted under Section 409A of the Code), without
interest.
(c)    Notwithstanding any other provision of the Plan, the Board and the
Committee shall administer the Plan, and exercise authority and discretion under
the Plan, to satisfy the requirements of Section 409A of the Code or any
exemption thereto. Provided, however, that neither the Board nor the Committee
shall be liable to any Grantee for the failure of a Grant to comply with Section
409A of the Code, including, but not limited to, liability for any taxes or
penalties associated with the failure to comply with Section 409A of the Code.
27.    NO FUND CREATED. Any and all payments hereunder to any Grantee under the
Plan shall be made from the general funds of the Company (or, if applicable, a
Participating Company), no special or separate fund shall be established or
other segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 27 any accounts established to
facilitate the implementation of Section 11(d)(iii)) and any other similar
devices issued hereunder to account for Plan obligations do not constitute
Common Stock and shall not be treated as (or as giving rise to) property or as a
trust fund of any kind; provided, however, that the Company (or a Participating
Company) may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The obligations of
the Company (or, if applicable, a Participating Company) under the Plan are
unsecured and constitute a mere promise by the Company (or, if applicable, a
Participating Company) to make benefit payments in the future and, to the extent
that any person acquires a right to receive payments under the Plan from the
Company (or, if applicable, a Participating Company), such right shall be no
greater than the right of a general unsecured creditor of the Company (or, if
applicable, a Participating Company). Without limiting the foregoing, Phantom
Shares and any other similar devices issued hereunder to account for Plan
obligations are solely a device for the measurement and determination of the
amounts to be paid to a Grantee under the Plan, and each Grantee’s right in the
Phantom Shares and any such other devices is limited to the right to receive
payment, if any, as may herein be provided.
28.    NO FIDUCIARY RELATIONSHIP. Nothing contained in the Plan (including
without limitation Section 11(e)(iii)), and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company, the Participating
Companies, or their officers or the Committee, on the one hand, and the Grantee,
the Company, the Participating Companies or any other person or entity, on the
other.
29.    CAPTIONS. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights.
30.    GOVERNING LAW. THE PLAN SHALL BE GOVERNED BY THE LAWS OF MARYLAND,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.




26



--------------------------------------------------------------------------------






EXHIBIT A

PERFORMANCE CRITERIA
Performance‑Based Grants intended to qualify as “performance based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
specified period, up to 10 years, as determined by the Committee. Performance
Criteria may be based on the achievement of the specified levels of performance
under one or more of the measures set out below relative to the performance of
one or more other corporations or indices.
“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:
i)
pre‑tax income,

ii)
after‑tax income,

iii)
net income (meaning net income as reflected in the Company’s financial reports
for the applicable period, on an aggregate, diluted and/or per share basis),

iv)
operating income,

v)
cash flow,

vi)
earnings per share,

vii)
return on equity,

viii)
return on invested capital or assets,

ix)
cash and/or funds available for distribution,

x)
appreciation in the fair market value of the Common Stock,

xi)
return on investment,

xii)
total return to stockholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period or as otherwise defined by the Securities and Exchange
Commission,

xiii)
net earnings growth,

xiv)
stock appreciation (meaning an increase in the price or value of the Common
Stock after the date of grant of an award and during the applicable period),

xv)
related return ratios,

xvi)
increase in revenues,



A - 1





--------------------------------------------------------------------------------





xvii)
the Company’s published ranking against its peer group of real estate investment
trusts based on total stockholder return,

xviii)
net earnings,

xix)
changes (or the absence of changes) in the per share or aggregate market price
of the Company’s Common Stock,

xx)
number of securities sold,

xxi)
earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
financial reports for the applicable period, and

xxii)
total revenue growth (meaning the increase in total revenues after the date of
grant of an award and during the applicable period, as reflected in the
financial reports for the applicable period).

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to stockholders.
To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the performance goals, for each
fiscal year of the Company, the Committee may provide for objectively
determinable adjustments, as determined in accordance with GAAP (or with respect
to item (A) below, as such accounting and related disclosures for unusual or
infrequent items may be revised from time to time), to any of the Performance
Criteria described above for one or more of the items of gain, loss, profit or
expense: (A) determined to be extraordinary or unusual in nature or infrequent
in occurrence, (B) related to the disposal of a segment of a business,
(C) related to a change in accounting principle under GAAP, (D) related to
discontinued operations that do not qualify as a segment of a business under
GAAP, and (E) attributable to the business operations of any entity acquired by
the Company during the fiscal year.


A - 2



